Citation Nr: 1331302	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  05-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In February 2007, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

This matter was before the Board in July 2007 when it was remanded for additional development.  

In August 2011, the Board issued a decision that denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated the August 2011 Board decision, and remanded the matter for readjudication consistent with the instructions outlined in a Joint Motion for Remand to the Board (Joint Motion) by the parties.  In February 2013, the Board remanded the matter for additional development.  

Additionally, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board's February 2013 remand noted that the prior Board decision in August 2011 conceded that the Veteran had a verified stressor of being exposed to mortar and rocket attacks in February 1968.  The Board's remand instructions included affording the Veteran a VA mental disorders examination wherein the VA psychologist or psychiatrist was to ask the Veteran about his stressor of being exposed to mortar and rocket attacks in February 1968, even if not identified by the Veteran as a stressor during the examination (as instructed in the June 2012 Joint Motion).  

The Veteran was afforded a VA mental disorders examination (other than PTSD) in March 2013.  The diagnoses included major depressive disorder.  The examiner noted that the Veteran was a poor historian.  The examiner asked the Veteran about the hostile military environment of his active service and the Veteran reported his base was attacked and that he was on edge when he was on guard.  While the March 2013 examiner found the Veteran did not report symptoms of PTSD during the interview, the Board notes the Disability Benefits Questionnaire used did not include the PTSD criteria.  Rather, it address general psychiatric symptoms.  Accordingly, the Board finds that the Veteran should be afforded a VA PTSD examination.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records dating since March 2013 from the Providence VA Medical Center.

2. The Veteran should be afforded a VA PTSD examination by an appropriate VA psychologist or psychiatrist to determine whether the Veteran meets the criteria for a diagnosis of PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner must be advised that the Veteran's stressor of being exposed to mortar and rocket attacks in February 1968 has been verified.  The examiner must ask the Veteran about this stressor even if not identified by the Veteran as a stressor during the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran meets the diagnostic criteria for PTSD and if so, should indicate the stressor(s) upon which the diagnosis is based.  

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



